 


110 HRES 1050 EH: Recognizing Pittsfield, Massachusetts, as being home to the earliest known reference to the word 
U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1050 
In the House of Representatives, U. S.,

June 23, 2008
 
RESOLUTION 
Recognizing Pittsfield, Massachusetts, as being home to the earliest known reference to the word baseball in the United States as well as being the birthplace of college baseball. 
 
 
Whereas Pittsfield, Massachusetts, is the home of a historic document discovered in Pittsfield’s archives by noted baseball historian John Thorn in 2004;  
Whereas the historic document is a bylaw, passed by the Town of Pittsfield, Massachusetts, during a town meeting on September 5, 1791, which states that for the Preservation of the Windows in the New Meeting House . . . no Person or Inhabitant of said town, shall be permitted to play at any game called Wicket, Cricket, Baseball, Football, Cat, Fives or any other game or games with balls, within the Distance of Eighty Yards from said Meeting House;  
Whereas this bylaw was created to protect the windows of the new meetinghouse in the Town of Pittsfield, Massachusetts, which is currently the Congregational Church, designed by renowned architect Charles Bulfinch in 1789 and completed in 1793;  
Whereas Pittsfield, Massachusetts, through the First Home Plate project will commemorate being known as the home of the oldest known documentation of the game by erecting three permanent monuments, Bat, Ball, and Glove, to recognize Pittsfield’s unparalleled position in baseball history;  
Whereas the monuments will highlight and represent the great virtues of the game that have solidified baseball as our national pastime;  
Whereas the virtues of baseball are innocence, youth, bridging generations, and how it parallels the great history of our Nation;  
Whereas Pittsfield, Massachusetts, is also the home of many historical baseball moments;  
Whereas Pittsfield, Massachusetts, is the birthplace of college baseball in the United States as it is the site of the first intercollegiate baseball game between Amherst College and Williams College, which took place on July 1, 1859;  
Whereas in 1865, Ulysses F. Frank Grant, generally considered the best African American player of the 19th century, was born in Pittsfield, Massachusetts;  
Whereas Pittsfield, Massachusetts, is the home of Wahconah Park, an enclosed ballpark and grandstand, originally built in 1892 and placed on the National Historic Register in June 2005;  
Whereas Pittsfield, Massachusetts, is where in 1921 and 1922, the Boston Red Sox played 2 exhibition games at Wahconah Park against the Hillies;  
Whereas Boston won the first game with a score of 10 to 9 and the Hillies won the second with a score of 4 to 1;  
Whereas in 1922, Jim Thorpe, considered one of the most versatile athletes in modern sports, played baseball at Wahconah Park;  
Whereas in 1924, Lou Gehrig made his professional debut with the Hartford Senators at Wahconah Park, where he hit a home run into the Housatonic River;  
Whereas in 1942, future major leaguer Mark Belanger was born in Pittsfield, Massachusetts;  
Whereas on June 1, 1976, a recreation of the 1859 Williams and Amherst collegiate baseball game took place in Pittsfield, Massachusetts;  
Whereas Pittsfield, Massachusetts, hosted a vintage baseball game which was broadcast on national television in 2004;  
Whereas Pittsfield, Massachusetts, in 2005, welcomed the Pittsfield Dukes, a member of the New England Collegiate Baseball League, who made their second season debut at Wahconah Park in 2005; and  
Whereas on August 31, 2007, His Excellency, Deval L. Patrick, Governor of the Commonwealth of Massachusetts, proclaimed September 5, 2007, to be Pittsfield Baseball Day in the Commonwealth: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)recognizes the importance of college baseball to the Nation; and  
(2)recognizes the birthplace of college baseball as Pittsfield, Massachusetts.  
 
Lorraine C. Miller,Clerk.
